Exhibit 10.4

 

EXECUTION VERSION

 

PENSION INDEMNITY AGREEMENT

 

This PENSION INDEMNITY AGREEMENT (as hereinafter amended, modified or changed
from time to time in accordance with the terms hereof, this “Agreement”) is made
and entered into as of December 14, 2017, by and between NRG Energy, Inc., a
Delaware corporation (“NRG”), and GenOn Energy, Inc. (“GenOn”), a Delaware
Corporation.  NRG and GenOn may sometimes be referred to in this Agreement
individually as a “Party” and collectively as the “Parties.” Capitalized terms
used but not defined herein shall have the meaning given in the Plan (as defined
below).

 

RECITALS

 

WHEREAS, pursuant and subject to that certain Restructuring Support Agreement,
dated June 12, 2017, by and among NRG, GenOn, certain holders of senior
unsecured notes of GenOn Americas Generation LLC and GenOn (the “Consenting
Noteholders”), to which the Settlement Agreement Term Sheet was attached as an
exhibit, NRG, GenOn and the Consenting Noteholders have agreed to certain terms
regarding a financial restructuring of GenOn and the Debtors, including certain
terms related to pension plans as set forth in this Agreement;

 

WHEREAS in accordance with the Restructuring Support Agreement, the Debtors will
implement the restructuring transactions through the Third Amended Joint Chapter
11 Plan of Reorganization of GenOn Energy, Inc. and Its Debtor Affiliates (as it
may be amended or supplemented from time to time, including all exhibits,
schedules, supplements, appendices, annexes and attachments thereto, the
“Plan”); and

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, subject to the
conditions set forth herein, and intending to be legally bound, the Parties
hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                          Definitions.  As used in
this Agreement, the following terms shall have the meanings set forth below.

 

“Action” means any demand, Claim, action, suit, countersuit, arbitration,
litigation, inquiry, proceeding or investigation by or before any Governmental
Authority or any arbitration or mediation tribunal or authority.

 

“Agreement” means this Pension Indemnity Agreement and the exhibit attached
hereto.

 

“Applicable Law” shall have the meaning set forth in Section 6.13(b) hereto.

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C. §§ 101-1532.

 

--------------------------------------------------------------------------------


 

“Business Day” means any day, other than a Saturday, Sunday, or a “legal
holiday” (as such term is defined in Bankruptcy Rule 9006(a)).

 

“Chosen Courts” shall have the meaning set forth in Section 6.13(a) hereto.

 

“Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collective Bargaining Agreements” means the collective bargaining agreements of
the GenOn Group as set forth in Exhibit A hereto, as updated from time to time
by the GenOn Group prior to the Effective Date.

 

“Effective Date” means the date on which the Plan shall have become effective in
accordance with its terms.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“GenOn Group” means GenOn and any of its direct or indirect subsidiaries as of
immediately prior to the Effective Date.

 

“Governmental Authority” shall have the meaning set forth in
Section 6.13(b) hereto.

 

“Indemnitee” shall have the meaning set forth in Section 5.1 hereto.

 

“Indemnitor” shall have the meaning set forth in Section 5.1 hereto.

 

“Liabilities” means any and all debts, liabilities, commitments and obligations,
whether or not fixed, contingent or absolute, matured or unmatured, direct or
indirect, liquidated or unliquidated, accrued or unaccrued, known or unknown,
and whether or not required by GAAP to be reflected in financial statements or
disclosed in the notes thereto (other than taxes).

 

“Losses” means any and all damages, losses, deficiencies, Liabilities,
penalties, judgments, settlements, claims, payments, fines, interest, costs and
expenses (including reasonable attorneys’ fees and all other reasonable costs,
expenses and obligations), including in connection with a Third-Party Claim.

 

“NRG Pension Plans” means the NRG Pension Plan, NRG Pension Plan for Bargained
Employees, any other pension plan subject to Title IV of ERISA or the minimum
funding standards of section 302 of ERISA or section 412 of the Code, any other
pension plan that is a “multiemployer plan” within the meaning of section 3(37)
of ERISA, and any defined benefit supplemental executive retirement plan for
which NRG otherwise has liability, in each case, that is sponsored, maintained,
contributed to, or required to be contributed to, by NRG and its subsidiaries
and affiliates, including the GenOn Group, or under which there may be
obligations with respect to current or former employees of NRG and its
subsidiaries and affiliates, including the GenOn Group.

 

“Order” shall have the meaning set forth in Section 6.13(b) hereto.

 

2

--------------------------------------------------------------------------------


 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a Governmental Authority or any
department, agency or political subdivision thereof.

 

“Reorganized GenOn Group” means GenOn and any of its direct or indirect
subsidiaries as of the Effective Date.

 

“Settlement Agreement” shall have the meaning set forth in
Section 2.2(b) hereto.

 

“Third Party Claims” shall have the meaning set forth in Section 5.1 hereto.

 

ARTICLE II
CONDITIONS TO EFFECTIVE DATE

 

Section 2.1                                          Effective Date.  This
Agreement shall become effective and binding upon each of the Parties on the
Confirmation Date (as such term is defined in the Plan).

 

ARTICLE III
COVENANTS OF GENON

 

Section 3.1                                          Covenants of GenOn Group.
GenOn Group shall cause Reorganized GenOn Group to assume all of the Collective
Bargaining Agreements in existence as of the Effective Date.  GenOn Group or one
of its wholly-owned subsidiaries shall obtain any and all necessary advance
consents from each union that is party to a Collective Bargaining Agreement to
modify the Collective Bargaining Agreements as required by this Section 3.1.

 

ARTICLE IV
COVENANTS OF NRG

 

Section 4.1                                          NRG Pension Plans
Indemnity.  From and after the Effective Date, NRG shall defend, indemnify and
hold harmless the Reorganized Genon Group, the GenOn Group, and the Consenting
Noteholders, from, against and with respect to any and all Claims and Actions
for benefits accrued as of the Effective Date under the NRG Pension Plans.

 

Section 4.2                                          2017 and 2018 Pension
Payments.  NRG has paid all cash obligations due in 2017 with regard to the NRG
Pension Plans on behalf of the GenOn Group.  With regard to the NRG Pension
Plans, NRG shall pay all cash obligations due in 2018 on behalf of the GenOn
Group; provided, that if GenOn has paid such amounts, NRG will reimburse the
Reorganized GenOn Group for such payments on the Effective Date.

 

ARTICLE V
CLAIMS PROCEDURES

 

Section 5.1                                          General.  In connection
with any indemnification provided for in Article IV, the Party seeking
indemnification (the “Indemnitee”) will give the Party from which
indemnification is sought (the “Indemnitor”) prompt notice whenever the
Indemnitee learns of the assertion by a Person other than the Parties of any
claims or of the commencement by any such Person of any Action (each such Claim
or Action being a

 

3

--------------------------------------------------------------------------------


 

“Third Party Claim”) pursuant to which the Indemnitee has suffered or incurred,
or may suffer or incur, any Losses for which it is entitled to indemnification
under Article IV, and, if and when known, the facts constituting the basis for
such claim and the projected amount of such Losses, in each case in reasonable
detail, such notice will be given no later than ten (10) Business Days following
receipt by the Indemnitee of written notice of such Third-Party Claim.  Failure
by any Indemnitee to so notify the Indemnitor will not affect the rights of such
Indemnitee hereunder except to the extent that such failure has a material
prejudicial effect on the defenses or other rights available to the Indemnitor
with respect to such Third-Party Claim.  The Indemnitee will deliver to the
Indemnitor as promptly as practicable, and in any event within five (5) Business
Days after Indemnitee’s receipt, copies of all subsequent notices, court papers
and other documents received by the Indemnitee relating to any Third-Party Claim
to the extent (a) that such information or cooperation is in Indemnitee’s power
to provide, and (b) permitted by Applicable Law.

 

Section 5.2                                          Payments.  The Indemnitor
shall pay all amounts payable pursuant to this Agreement by wire transfer of
immediately available funds, as soon as practicable following receipt from an
Indemnitee of a written demand consisting of the information required in
Section 5.1 for any Losses that are the subject of indemnification hereunder,
unless the Indemnitor in good faith disputes the amount of such Losses or
whether such Losses are covered by the Indemnitor’s indemnification obligation
in which event the Indemnitor shall promptly so notify the Indemnitee in writing
of the facts in reasonable detail constituting the basis for such good faith
dispute. In any event, the Indemnitor shall pay to the Indemnitee, by wire
transfer of immediately available funds, the amount of any Losses for which it
is liable hereunder no later than three (3) Business Days following any final
determination of the amount of such Losses and the Indemnitor’s liability
therefor.  A “final determination” shall exist when (a) the parties to the
dispute have reached an agreement in writing or (b) only in the event the
parties to the dispute cannot reach an agreement in writing through good faith
efforts, a court of competent jurisdiction shall have entered a final and
non-appealable order or judgment.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1                                          No Multiple Employer
Plans.  For the avoidance of doubt, on and after the Effective Date, there shall
be no multiple employer pension plan, as described in section 413 of the Code,
that includes NRG and any member of the GenOn Group or Reorganized GenOn Group.

 

Section 6.2                                          No Controlled Group. 
Nothing in this Agreement shall be deemed or construed as an admission,
acknowledgement or determination by any Party that any Consenting Noteholder is
a member of a “controlled group” (as defined in section 414 of the Code) with
respect to the NRG Pension Plans or any other pension, welfare or other benefit
plan of NRG and its subsidiaries and affiliates, the Reorganized GenOn Group or
the GenOn Group.

 

Section 6.3                                          Entire Agreement.  This
Agreement and the Exhibit attached hereto constitutes the entire agreement among
the Parties with respect to the subject matter hereof

 

4

--------------------------------------------------------------------------------


 

and supersedes all prior agreements, oral, or written, among the Parties with
respect thereto, except as may be provided or complemented in the Plan. In the
event of any inconsistency between this Agreement and the Settlement Agreement,
this Agreement shall govern.

 

Section 6.4                                          No Waiver; Remedies
Cumulative.  No waiver under this Agreement is effective unless it is in writing
and signed by or on behalf of the Party waiving its right.  Any waiver
authorized on one occasion is effective only in that instance and only for the
purpose stated, and does not operate as a waiver on any future occasion.  No
failure on the part of any Party to exercise or enforce and no delay in
exercising or enforcing, and no course of dealing with respect to, any right,
remedy, power or privilege under this Agreement shall operate as a waiver of
such right, remedy, power or privilege, nor shall any single or partial exercise
of any right, remedy, power or privilege under this Agreement preclude any other
or further exercise of any such right, remedy, power or privilege or the
exercise of any other right, remedy, power or privilege.  All rights, powers,
and remedies provided under this Agreement or otherwise available in respect
hereof at law or in equity shall be cumulative and not alternative, and the
exercise of any right, power, or remedy thereof by any Party shall not preclude
the simultaneous or later exercise of any other such right, power, or remedy by
such Party.

 

Section 6.5                                          Amendments.  This Agreement
may not be modified, amended, or supplemented without the prior written consent
of by each Party, and, as to the rights provided to the Consenting Noteholders
pursuant to Section 4.1, with the prior written consent of the Required
Consenting GenOn Noteholders (as defined in the Plan).

 

Section 6.6                                          Notices.  Unless otherwise
specified, all notices required or permitted under this Agreement shall be in
writing and shall be delivered by email and (1) hand or (2) prepaid delivery
service with package tracking capabilities.  Such notices shall be addressed to:

 

if to NRG:

 

NRG Energy, Inc.

804 Carnegie Center

Princeton, NJ 08540

Attn:                    Brian Curci, Corporate Secretary

Email:            brian.curci@nrg.com

 

with a copy to (which shall not constitute notice) to:

 

Baker Botts LLP

2001 Ross Avenue

Dallas, TX 75201

Attn:                    C. Luckey McDowell, Emanuel C. Grillo, and Ian E.
Roberts

Email:            luckey.mcdowell@bakerbotts.com

emanuel.grillo@bakerbotts.com

ian.roberts@bakerbotts.com

 

5

--------------------------------------------------------------------------------


 

if to GenOn:

 

GenOn Energy, Inc.

804 Carnegie Center

Princeton, NJ 08540

Attn: Mac McFarland, Chief Executive Officer

Email: mac@genon.com

 

with copies (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attn: David R. Seligman, P.C., Steven N. Serajeddini, and Jack Bernstein

Email:            david.seligman@kirkland.com

steven.serajeddini@kirkland.com

jack.bernstein@kirkland.com

 

and to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attn: Damian S. Schaible, Eli J. Vonnegut, and Angela M. Libby
Email:            damian.schaible@davispolk.com

eli.vonnegut@davispolk.com

angela.libby@davispolk.com

 

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. 
Any notice given by delivery, mail (electronic or otherwise), or courier shall
be effective when received.

 

Section 6.7                                          Interpretation.  Unless
otherwise required by the context in which any term appears, for purposes of
this Agreement:

 

(a)                                 The singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
feminine and neutral genders and vice versa.

 

(b)                                 References to “Articles,” “Sections,” or
“Exhibits” shall be to articles, sections, schedules or exhibits of or to this
Agreement unless stated otherwise, and references to “paragraphs” or “clauses”
shall be to separate paragraphs or clauses of the section or subsection in which
the reference occurs.  The Exhibit hereto is incorporated in and is intended to
be construed with and an integral part of this Agreement to the same extent as
if it was set forth verbatim herein.

 

(c)                                  The words “include,” “includes” or
“including” means “including, without limitation.”

 

6

--------------------------------------------------------------------------------


 

(d)                                 The word “or” will have the inclusive
meaning represented by the phrase “and/or.”

 

(e)                                  Whenever an event is to be performed or a
payment is to be made by a particular date and the date in question falls on a
day which is not a Business Day, the event shall be performed, or the payment
shall be made, on the next succeeding Business Day; provided, however, that all
calculations shall be made regardless of whether any given day is a Business Day
and whether or not any given period ends on a Business Day.

 

(f)                                   All references herein to any statute,
other law or agreement shall be to such statute, law or agreement as amended,
supplemented or modified from time to time unless otherwise specifically
provided herein.

 

(g)                                  This Agreement was negotiated and prepared
by each of the Parties with advice of counsel to the extent deemed necessary by
each Party; the Parties have agreed to the wording of this Agreement; and none
of the provisions hereof shall be construed against any Party on the ground that
such Party is the author of this Agreement or any part hereof.

 

Section 6.8                                          Captions.  The captions and
section headings appearing in this Agreement and the Exhibit hereto are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

Section 6.9                                          Severability.  If any
provision of this Agreement is found or held to be invalid or unenforceable by a
court, arbitrator, or other decision-making body of competent jurisdiction, the
remainder of this Agreement shall remain valid and enforceable to the greatest
extent allowed by such court, arbitrator, or body under law.

 

Section 6.10                                   Assignment.

 

(a)                                 This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the Parties hereto and
their respective heirs, successors and permitted assigns; provided, however,
that, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned (including by operation of Applicable Law) by a
Party without the prior written consent of the other Parties.

 

(b)                                 Any purported assignment of this Agreement
in violation of this Section 6.10 shall be null and void.

 

Section 6.11                                   Counterparts.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile, e-mail or other means of electronic transmission shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

Section 6.12                                   No Third-Party Beneficiaries. 
This Agreement is solely for the benefit of the Parties hereto, and, other than
the rights of the Consenting Noteholders pursuant to Section 4.1, no provision
of this Agreement shall be deemed to confer upon any third parties any claim,
remedy, liability, reimbursement, cause of action, or other right.  For clarity,
nothing in this

 

7

--------------------------------------------------------------------------------


 

Agreement shall be read to impair the ability of any Party to seek to recover
from any third party person or entity for amounts due to any Party, except to
the extent such claims are expressly addressed in this Agreement.

 

Section 6.13                                   Governing Law; Submission to
Jurisdiction; Selection of Forum.

 

(a)                                 THIS AGREEMENT IS TO BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.  Each Party hereto agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement
(i) to the extent possible, in the Bankruptcy Court or (ii) otherwise, in state
and federal courts sitting in the City, County and State of New York
(collectively, the “Chosen Courts”), and solely in connection with claims
arising out of or related to this Agreement: (a) irrevocably submits to the
exclusive jurisdiction of the Chosen Courts and courts of appeals therefrom;
(b) waives any objection to laying venue in any such action or proceeding in the
Chosen Courts; (c) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any Party hereto; and
(d) consents to entry of final judgment by the Chosen Courts.

 

(b)                                 For purposes of this Agreement:
(i) “Applicable Laws” means any federal, state, provincial, local, municipal,
foreign or other law, statute, legislation, constitution, principal of common
law, ordinance, code, edict, proclamation, treaty, rule, regulation, ruling,
directive, Order, or requirement of, or issued, promulgated, enforced or entered
by, any Governmental Authority or court of competent jurisdiction, or other
legal requirement or rule of law; (ii) “Governmental Authority” means any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any governmental authority,
agency, department, board, commission or instrumentality of the United States or
any foreign country, any state or local body of the United States, any
independent system operator, any regional transmission organization, reliability
council or authority, or any foreign country or any political subdivision of any
of the foregoing, and any court of competent jurisdiction; and (iii) “Order”
means any final writ, judgment, decree, injunction or similar order of any
Governmental Authority.

 

Section 6.14                                   Waiver of Jury Trial. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

NRG ENERGY, INC.

GENON ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Gaetan Frotte

 

By:

/s/ Mark A McFarland

Name:

Gaetan Frotte

Name:

Mark A. McFarland

Title:

Senior Vice President and Treasurer

Title:

Chief Executive Officer

 

[Signature Page to the Pension Indemnity Agreement]

 

--------------------------------------------------------------------------------


 

PENSION INDEMNITY AGREEMENT

 

Exhibit A

 

Collective Bargaining Agreements

 

GenOn Energy Services LLC and IBEW Local 1900

 

Genon Energy Services, LLC and Local 29 of the IBEW

 

GenOn Energy Services, LLC and Local 47 IBEW (Affiliated with AFL-CIO)

 

GenOn Energy Services LLC and IBEW Local No. 66

 

GenOn Energy Services LLC and IBEW Local 1289

 

GenOn Energy Services LLC and Local Union 459 of the IBEW

 

Mobile Maintenance Agreement between GenOn Energy Services LLC and Local Union
459 of the IBEW

 

GenOn Energy Services LLC and IBEW Local Union No. 503

 

GenOn Energy Services LLC and Local Union 777 of the IBEW

 

GenOn Energy Services LLC and IBEW Local 1245

 

GenOn Energy Services LLC, UWUA AFL-CIO and Local Union 140 UWUA

 

GenOn Energy Services LLC and Local Union 270 UWUA

 

GenOn Energy Services LLC and UWUA Local 369

 

--------------------------------------------------------------------------------